Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are  allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
In the previous action, claims 1-20 were rejected under nonstatutory double patenting.
Applicant has filed a terminal disclaimer to overcome the double patenting rejection.
Applicant filed an IDS 4/5/22 citing Office Action mailed January 27, 2022 for related pending application 16/780,373.  The examiner reviewed the claims for the ‘373 application and the prior art used to reject the claims.  Although the claims of the present application and the ‘373 application have related subject matter the claims represent different inventions.  With regard to the prior art, the examiner considered the closes prior art to be Vile et al. WO 2013/035072.  Vile is directed to bioactive nanofibers that can be used in bandages, dressings, operating gowns, facial masks, facial strips, cosmetic patches or the like (paragraph 005).  Vile teaches using nanofibers in medicinal preparations to enhance wound healing and providing an antibacterial function.  The nanofibers may be used in dressing comprising the nanofilaments (paragraphs 0025, 0034). Vile does not teach or suggest the nanofibers or nanofilments used in a weave pattern as claimed in first and second antimicrobial layers that comprise a midsection of a material and having an air gap between layers of the material as claimed in claim 1; or structured with a microfoam as in claim 18. 


 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781